DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/21 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Elchert on 3/19/21.

The application has been amended as follows: 
	Claim 6, lines 7-8 have been amended as follows:
	outputting, by a switch, the first optical signal included in the multiplexed optical signal 

Allowable Subject Matter
Claims 1 and 3-9 allowed.
The following is an examiner’s statement of reasons for allowance:
	Claim 1, a first multiplexer configured to multiplex the second optical signal and the third optical signal and output the multiplexed optical signal to the first transmission line; and a second multiplexer configured to wavelength-multiplex optical signals including the first optical signal outputted from a plurality of first transmitters, and output a multiplexed optical signal to the first switch.
	Claim 4, a first multiplexer configured to multiplex the second optical signal and the third optical signal, and output a multiplexed optical signal to the first transmission line; and a second multiplexer configured to wavelength-multiplex optical signals including the first optical signal outputted from a plurality of first transmitters, and output a multiplexed optical signal to the switch.
	Claim 6, wavelength-multiplexing optical signals including the first optical signal outputted from a plurality of first transmitters, and outputting the multiplexed optical signal; outputting, by a switch, the first optical signal included in the multiplexed optical signal toward a first transmission line or a second transmission line.
	The examiner found no suggestions or motivations to combine the similar teachings from the prior arts made of record to overcome the limitations as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870.  The examiner can normally be reached on M-F 9:5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAI M LEE/Examiner, Art Unit 2636